   3:17-cv-02616-MBS         Date Filed 10/21/19      Entry Number 204        Page 1 of 1




                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                            COLUMBIA DIVISION

IN RE: SCANA CORPORATION
SECURITIES LITIGATION
                                                          C.A. No. 3:17-cv-02616-MBS



    MOTION TO SUBSTITUTE COUNSEL FOR DEFENDANT KEVIN MARSH

     Defendant Kevin Marsh, by and through undersigned counsel, hereby moves the Court

 to substitute J. Brady Hair and Derk Van Raalte of the Law Offices of J. Brady Hair for

 William A. Coates of Roe, Cassidy, Coates & Price, P.A. as counsel of record for Mr. Marsh.

 This motion will not affect Mr. Marsh’s pro hac vice counsel at Cadwalader, Wickersham &

 Taft LLP; will not prejudice the parties; and will not cause undue delay in the disposition of

 this matter.

     In accordance with Local Rule 7.02, the undersigned conferred with Mr. Coates

 regarding this motion and Mr. Coates does not object to the same. The consent of Defendant

 Marsh and Mr. Coates to this motion are reflected by their signatures on the consent orders

 attached hereto.

                                                   Respectfully submitted,



                                                   By:    __s/Derk Van Raalte_______

                                                   Derk Van Raalte (Fed. ID 6508)
                                                   Brady Hair (Fed. ID 5424)
                                                   LAW OFFICES OF J. BRADY HAIR
                                                   2500 City Hall Lane
                                                   Post Office Box 61896
                                                   North Charleston, SC 29419
                                                   (843) 572-8700
                                                   Brady@bradyhair.com
                                                   Derk@bradyhair.com
